     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 1 of 6 PageID# 80



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                          Civil Action No. 20-cv-731
                Plaintiff,

        v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                Defendant.


                             DECLARATION OF LAURA LYNCH

       I, Laura Lynch, hereby declare and state as follows:

        1.     I am a Senior Policy Counsel for the American Immigration Lawyers Association

( AILA ). I am over the age of eighteen. I have personal knowledge of the facts stated in this

declaration, and, if called to testify, I could and would competently do so under oath.

                                           Background

        2.     AILA is a national association of more than 15,000 attorneys and law professors

who practice and teach immigration law. Founded in 1946, it is a non-partisan, not-for-profit

organization. Our members provide legal representation to, among others, U.S. families seeking

permanent residence for close family members, U.S. business and industries seeking foreign

workers, foreign students, entertainers, athletes, and asylum seekers.

        3.     AILA mission is to promote justice, advocate for fair and reasonable immigration

law and policy, advance the quality of immigration and nationality law and practice, and enhance

the professional development of our members. To further this goal, we engage in advocacy before


                                                 1
     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 2 of 6 PageID# 81



Congress, the judiciary, federal agencies, and the media on immigration-related issues; we promote

the delivery of competent, ethical, and lawful immigration services; and we increase the

knowledge and professionalism of our members by providing continuing legal education (CLE)

and technical support.

        4.     In addition to our national organization, AILA supports thirty-nine local chapters

throughout the United States. Each of these local chapters is a separately run organization with its

own bylaws and leadership. The chair of each local chapter is on AILA s Board of Governors.

        5.     I work in AILA national office ( AILA Na ional ), hich is based in Washington

D.C. AILA National staff ad ance he o gani a ion        polic and ad ocac objec i e h o gh a

number of methods, including researching the impact of existing immigration regulations, policies,

and procedures on our members; communicating regularly with members through different

channels to get more information about how these policies and procedures are being implemented;

identifying common threads in their experiences; relaying these trends to relevant stakeholders

within the legislative and executive branches; and lobbying for sensible legislative and policy

immigration reforms that will promote efficient and effective representation of noncitizens.

        6.     To understand the effects that policies and procedures promulgated by immigration

agencies have on our members, my team and I regularly communicate with AILA           local chapter

leaders and volunteers, solicit information from members directly through online forms asking for

case examples, and call and email with individual members. The issues that local leadership and

volunteers raise inform my communication and advocacy efforts at the national level.

Comm nica ion      i h local chap e leade      and   ol n ee    al o info m AILA        ed ca ional

trainings, events, and resources that are shared with the legal community.




                                                 2
     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 3 of 6 PageID# 82



   The effects of the Executive Office for Immigration Review s 2017 and 2020 speaking-
                       engagement policies on AILA and its members

        7.     AILA organizes educational conferences and events at both the national and local

level. For example, local AILA chapters regularly organize luncheons, dinners, pro bono trainings,

and community events like essay contests. Many of these events are open to both members and

non-members. The purpose of these conferences is to educate AILA members and share best

practices across the legal community.

        8.     For years, immigration judges regularly participated at these events in their

personal capacities and discussed issues related to immigration courts and their role as immigration

judges. These events educated attendees about recent developments in immigration law, policy,

and practice. They also helped build public confidence in and understanding of the immigration

courts and their procedures. For example, sitting immigration judges spoke at AILA conferences

on immigration court best practices and recent trends in immigration enforcement. They

participated in AILA-sponsored panel presentations on trial advocacy skills, legal ethics, and the

representation of vulnerable populations in removal proceedings. They also participated in AILA

chapter luncheons and dinners intended to foster conversations between the bench and the bar.

        9.     In late 2017, I learned that he E ec i e Office fo Immig a ion Re ie ( EOIR )

had issued a new policy on speaking engagements. Around the same time, local AILA chapters

began reporting to AILA National that immigration judges were withdrawing their participation

from previously scheduled speaking engagements for fall AILA conferences. In addition to no

longer participating in conferences, immigration judges also began rejecting invitations to

participate in local AILA meetings, pro bono trainings, and community events. It quickly became

known within the AILA community that immigration judges were generally no longer permitted




                                                 3
     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 4 of 6 PageID# 83



to participate in AILA and other immigration-related events            nde EOIR       ne     peaking-

engagement policy.

         10.   The e pe ience of AILA So h Flo ida chap e i ill            a i e of he e pe ience of

that local AILA chapters throughout the country have reported to AILA National. South Florida

chapter members reported to me that prior to 2017, immigration judges met with members of the

community at AILA events at least four or five times a year        active judges sat on panels at the

chap e    ann al confe ence, par icipa ed in he chap e       monthly CLE training for its members,

and joined he chap e     p o bono aining p og am o enco age co po a e a o ne               o ep e en

children and asylum seekers. But in 2017, immigration judges began rejecting invitations or else

stopped responding to them altogether. Since then, South Florida chapter members have reported

to me that immigration judges have not attended any chapter events, and that chapter leaders now

understand that inviting immigration judges to attend is a futile exercise.

         11.   Other chapters have also reported to me that there has been a marked shift in

immigration judge participation. For example, an AILA member explained to me that immigration

judges used to participate in an annual spring conference hosted by AILA        Te a chap e and to

conduct CLE trainings at chapter meetings two or three times per year. In 2017, however,

immigration judges began declining he chap e         in i a ions to participate in events, stating that

they did not have permission to attend. By 2018, chapter leaders stopped inviting immigration

judges to events altogether.

         12.   I learned from the AILA Philadelphia Chapter that one former immigration judge,

now an AILA Philadelphia member, spoke at AILA CLE trainings virtually every year for nearly

nineteen years. In the spring of 2018, the j dge      eq e     o peak a an AILA-sponsored CLE

training was denied, and the judge was told by his Assistant Chief Immigration Judge that EOIR




                                                 4
     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 5 of 6 PageID# 84



would no longer approve immigration judge participation in CLE events. Following this rejection,

the judge did not seek permission o peak a an AILA e en , and opped accep ing he chap e

invitations. The judge retired in January 2020.

        13.    In an effort to fill the void left by active immigration judges, AILA National and

some AILA chapters have relied on retired immigration judges participate in educational

conferences and other events. For example, earlier this year I planned an online panel discussion

for AILA National on recent developments in immigration litigation. Ideally, I would have

included sitting immigration judges on the panel. Based on the experiences of AILA National and

local AILA chapters, however, I knew that inviting sitting immigration judges to participate would

be futile, and we instead relied on retired immigration judges.

        14.    While our members value the contributions of retired immigration judges, retired

judges may not be as familiar with recent developments in immigration law and policy. For

example, those judges may not be as familiar with recent decisions by the Justice Department to

limit the ability of immigration judges to administratively close cases or grant continuances, and

to reassign judges from their home dockets to prioritize the disposition of cases involving migrants

who apply for asylum from Mexico. They may also be less familiar with EOIR           e pon e to the

COVID-19 pandemic, including the steps it has taken (or failed to take) to limit the risk of

transmission in immigration courts and detention facilities. These topics are of immense

importance to our members and the public. By restricting the ability of active immigration judges

o alk abo     hem, EOIR      ecen peaking-engagement policies harm AILA ability to facilitate

an open dialogue about the immigration legal system.




                                                  5
     Case 1:20-cv-00731 Document 11 Filed 07/01/20 Page 6 of 6 PageID# 85




I declare under penalty of perjury that the foregoing is true and correct. Executed on this 30th

day of June 2020.




                                                  6
